                                                                              Motion (DE #146) GRANTED.
                                                                              Extensions as requested.


                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


EIGHT MILE STYLE, LLC; MARTIN
AFFILIATED, LLC,
                                                       Civil Case No. 19-CV-00736
        Plaintiffs,
                                                       Hon. Aleta A. Trauger
v.
                                                       JURY DEMAND
SPOTIFY USA INC.; HARRY FOX AGENCY,
LLC,

        Defendant.


SPOTIFY USA INC.,

        Third-Party Plaintiff,

v.

KOBALT MUSIC PUBLISHING AMERICA,
INC.,

        Third-Party Defendant.


                             JOINT MOTION FOR EXTENSION

        Pursuant to Local Rules 6.01(a) and 7.01(a)(1), Plaintiffs Eight Mile Style, LLC and Martin

Affiliated, LLC, Defendants Spotify USA Inc. and Harry Fox Agency, LLC, and Third-Party

Defendant Kobalt Music Publishing America, Inc. (collectively, the “Parties”) jointly move the

Court to extend the deadline to substantially complete the production of liability-related documents

by thirty (30) days—from December 30, 2020 to January 29, 2021. The Parties do not currently

anticipate that this extension will interfere with the other discovery-related deadlines set forth in

the Third Amended Initial Case Management Order (ECF No. 125) and will seek the Court’s

approval for any changes to those deadlines in the event such changes become necessary.

                                                 1

     Case 3:19-cv-00736 Document 147 Filed 12/23/20 Page 1 of 1 PageID #: 1226
